DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the Terminal Disclaimer and Claims filed on 12/20/2021 
This is a CON of 16/233, 176, now a PAT 10,694,079 which is a CON of 15/616,986, now a PAT 10,218,881 B2 which is CON of 14/367,764 which is now a PAT 9,712,725 

Response to Arguments
Applicant’s arguments and Terminal Disclaimer, filed 12/20/2021  have been fully considered and are persuasive.  All the objections and rejections have therefore been withdrawn. 

Allowable Subject Matter
Claims 11-28 are allowed.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 11 and 25, the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed 
produce first metadata associated with the RAW data, 
process the RAW data to generate a first image signal for displaying a first image on a display, 
present selectable information on the display to enable the user to select a setting of the imaging apparatus as setting information, 
produce second metadata including the setting information selected by the user, 
generate a second image signal for displaying a second image corresponding to the RAW data and based on the second metadata, 
cause a display to display the second image with the setting selected by the user, the second image being displayed with characteristics determined by the setting information included in the second metadata, 
store the RAW data, the first metadata and the second metadata, and 
output the RAW data, the first metadata and the second metadata in association with each other” as combined with other limitations in Claims 11 and 25.

Regarding independent claims 26, the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an imaging apparatus as recited “an imager configured to generate RAW data by imaging of a subject; and 

produce first metadata associated with the RAW data, 
process the RAW data to generate an image signal for displaying an image, 
produce second metadata including setting information set by a user, 
the setting information representing at least a color setting related to color of the RAW data, 
associate the RAW data with the first metadata and the second metadata, and 
output the RAW data, the first metadata and the second metadata in association with each other to provide for external image processing of the RAW data associated with the first metadata and processed in accordance with the setting information included in the second metadata” as combined with other limitations in Claims 26.

Regarding independent claims 28, the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method for an imaging system as recited “acquiring, from an imager of the imaging apparatus, RAW data by imaging of a subject, producing, by first circuitry of the imaging apparatus, first metadata associated with the RAW data, 
processing the RAW data to generate an image signal for displaying an image on a display, 
producing, by the first circuitry of the imaging apparatus, second metadata including setting information set by a user, the setting information representing at least a color setting related to color of the RAW data, 
associating, by the first circuitry of the imaging apparatus, the RAW data with the first metadata and the second metadata to provide the image processing apparatus with the RAW data associated with the first metadata, 
outputting the RAW data, the first metadata and the second metadata in association with each other, 
receiving, by a second circuitry of the image processing apparatus, the RAW data associated with the first metadata and receiving the second metadata, 
converting, by the second circuitry of the image processing apparatus, the received RAW data into image data by interpolation, and 
performing, by the second circuitry of the image processing apparatus, a color correction process based on the image data and the color setting represented by the setting information included in the second metadata” as combined with other limitations in Claims 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 5, 2022